PER CURIAM.
We affirm the defense verdict in this accident case, rejecting the plaintiffs argument that the trial court erred in permitting impeachment on a collateral issue. The impeachment concerned a prior claim made by plaintiff for exposure to a toxic chemical, and there was evidence in that claim that he had been faking his injuries in an attempt to gain compensation.
A psychologist who had examined plaintiff for the injuries plaintiff was claiming as a result of this accident had reviewed and considered the records involved in the prior claim in rendering his opinion. Although the trial court may have allowed defense counsel too much leeway in attacking plaintiffs credibility in regard to the prior claim, we find any error in that regard to be harmless in light of the ample evidence impeaching plaintiffs credibility contained in the records examined by the psychologist, which were relevant and could be inquired about on cross-examination.
We have considered the other issues raised by plaintiff and find them to be without merit. We therefore affirm.
GLICKSTEIN, FARMER and KLEIN, JJ., concur.